Citation Nr: 0118884	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-25 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
50 percent for bipolar disorder.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had active duty from January 1996 to April 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

The Board notes that the veteran requested a personal hearing 
in his December 2000 substantive appeal.  Work product in the 
claims folder dated in February 2001 indicates that the 
hearing was postponed pending action on a different claim.  
Correspondence from the veteran's representative dated in 
June 2001 clarified that the veteran did not desire any type 
of hearing.  Therefore, the request for a personal hearing is 
considered withdrawn.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, the VCAA redefines VA's obligations with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Specifically, in a disability compensation claim, the VCAA 
provides that the duty to assist includes obtaining records 
of relevant VA medical treatment.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(c)).  
When VA attempts to obtain records from a federal department 
or agency, the efforts to obtain those records must continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-2098 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).

The new law also specifies that, in the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A(d)).  

The Board finds that a remand is required in this case for 
compliance with the new VCAA provisions.  In addition, 
because the RO has not yet considered whether the VCAA 
requires any additional notification or development action, 
it would be potentially prejudicial to the veteran if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.  In an effort to assist the RO, the Board has reviewed 
the claims file and identified certain assistance that must 
be rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken.  

In this case, review of the claims folder reveals that the 
veteran receives psychiatric treatment, including 
medications, at the VA Medical Center in Boise and the VA 
Outpatient Clinic in Pocatello.  There are no records of such 
treatment in the claims folder.  Pursuant to the VCAA, a 
remand is required to secure those records.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive, if not actual, knowledge of evidence generated 
by VA).   

In addition, a June 2000 statement from a VA practitioner 
reflects her opinion that the veteran's mental health 
condition interfered with his ability to function and the he 
was currently unable to work.  However, the September 2000 VA 
psychiatric examiner stated that the veteran was able to 
work.  He believed that the veteran's problems with 
employment since separation were attributable to previous use 
of inappropriate medications with poor control of the bipolar 
disorder.  The examiner thought that, if he continued to work 
closely with his VA psychiatrist on achieving control of the 
disorder, the veteran should be able to maintain employment.  

The Board observes that it is now approximately one year 
after the VA psychiatric examination in question.  Given the 
opinion of the September 2000 VA examiner, the Board finds 
that a re-examination at this time with consideration of 
current VA treatment records would be of particular 
assistance in determining the current severity of the bipolar 
disorder and in ascertaining whether the disability has 
stabilized such that the veteran is able to work.  On remand, 
such an examination should be provided.      

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to obtain the 
veteran's complete VA medical records, to 
include records from the Boise Medical 
Center and the Pocatello Outpatient 
Clinic, as provided by law.  

2.  The veteran should be afforded a VA 
psychiatric examination for the evaluation 
of his service-connected bipolar disorder.  
All indicated tests and studies should be 
performed as deemed necessary by the 
examiner.  The claims folder must be made 
available to the examiner for review prior 
to the examination.  The examiner is asked 
to fully describe the symptomatology 
associated with the bipolar disorder and 
to comment on the overall severity of the 
disability.  In addition, the examiner is 
asked to review the claims folder, 
particularly the report of the September 
2000 VA examination and recent VA 
treatment records, and provide an opinion 
as to the veteran's ability to secure and 
follow employment in light of his service-
connected disability.  Any opinion offered 
should include a complete rationale.  If 
the examiner is unable to provide the 
requested opinion, the examination report 
should so state.    
3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure 
compliance with the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107). 

5.  The RO should then readjudicate the 
claim for an initial disability rating 
greater than 50 percent for bipolar 
disorder and for entitlement to TDIU.  If 
the disposition of either claim remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his representative 
a supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


